NOONAN, Circuit Judge,
dissenting:
I concur in Judge Pregerson’s dissent and add the following:
1. The rules, as carefully constructed to govern cases involving the imposition of death, were not observed.
2. Precedent was not observed. If reasonable jurists can disagree on the merits of an issue involving death, the court should grant a stay so that the matter may be fully considered. Barefoot v. Estelle, 463 U.S. 880, 893 n. 4, 103 S.Ct. 3383, 3394-95 n. 4, 77 L.Ed.2d 1090 (1983).
3. Emergencies and errors of the kind that occurred in this case are created by the exigencies of state law setting a twenty-four hour period in which the death warrant is good. Cal.Penal Code § 1227 (“appointing a day upon which the judgment shall be executed”). The State of California is capable of legislative action that does not impose such draconian limits. See id. § 1227.5.
The state law should be conformed to the requirements of the United States Constitution and the review that habeas corpus provides thereunder.